Citation Nr: 0419547	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  96-42 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for herpes simplex 
keratitis with resulting staph aureus blepharitis as a result 
of exposure to herbicides, for purposes of accrued benefits.  

3.  Entitlement to service connection for a body structural 
disorder as a result of exposure to herbicides, for purposes 
of accrued benefits.  

4.  Entitlement to service connection for chronic liver 
disease as a result of exposure to herbicides, for purposes 
of accrued benefits.  

5.  Entitlement to Survivors' and Dependent's Educational 
Assistance benefits under the provisions of 38 U.S.C.A. 
§ Chapter 35.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1960 to January 
1967 and from July 1968 to August 1982.  The veteran died in 
June 1995, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from July 1995 and July 2002 decisions by 
the RO that denied service connection for the cause of the 
veteran's death, entitlement to service connection for the 
disabilities shown on the first page of this decision for 
accrued benefits purposes, and entitlement to Educational 
Assistance benefits under 38 U.S.C.A. § Chapter 35.  In 
January 1998, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded that 
appeal to the RO for additional development in June 1998, 
July 1999, November 2002, and May 2003.  

The issues of service connection for the cause of the 
veteran's death, service connection for staph aureus 
blepharitis of the left eye, a body structural disorder, and 
chronic liver disease as a result of exposure to herbicides, 
for purposes of accrued benefits, and entitlement to 
Survivors' and Dependent's Educational Assistance benefits 
under the provisions of 38 U.S.C.A. § Chapter 35 are the 
subject of the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim of 
service connection for herpes simplex keratitis of the left 
eye, for purposes of accrued benefits, have been obtained by 
VA.  

2.  There is no competent medical evidence linking the 
veteran's simplex keratitis of the left eye with any exposure 
to herbicide agents used in Vietnam.  

3.  The veteran's herpes simplex keratitis of the left eye is 
at least as likely as not related to military service.  


CONCLUSION OF LAW

Herpes simplex keratitis of the left eye was not the result 
of exposure to herbicides; however, it was incurred in 
service; entitlement to service connection for purposes of 
accrued benefits is warranted.  38 U.S.C.A. §§ 1110, 5100, 
5102, 5103, 5103A, 5107, 5121 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309(e), 3.1000 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

Recent decisions of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) (Pelegrini I) and Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. June 24, 2004) (Pelegrini II), stand 
for the proposition that the plain language of [VCAA] 
provides that notice and assistance provisions of VCAA should 
be provided to a claimant prior to any adjudication of the 
claim.  

Because of the favorable outcome in this case, regarding the 
issue of entitlement to service connection for herpes simplex 
keratitis, a remand of this issue for strict compliance with 
VCAA would serve no useful purpose and would only delay 
justice to the appellant.  In light of the favorable decision 
herein below, the Board finds that any deficiency in VA's 
duty to assist the appellant in the development of this 
issue, amounts to harmless error.  

Service Connection - In General

Upon the death of a veteran, periodic monetary benefits to 
which the veteran was entitled on the basis of evidence in 
the file at the date of death, and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to the spouse of the veteran, among others.  38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2003); see generally 
Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 90 (1998).  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110, 
1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in active service.  § 3.303(d) (2003).  

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during such service.  In the case of such a veteran who 
served in the Republic of Vietnam between January 9, 1962 and 
May 7, 1975, service connection based on herbicide exposure 
will be presumed for certain specified diseases if it becomes 
manifest to a compensable degree at any time after service.  
38 U.S.C.A. § 1116 (as amended by Pub. L. 107-103, 115 Stat. 
976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Simplex keratitis of the eyes is not a disease associated 
with exposure to certain herbicide agents as contained in 
38 C.F.R. § 3.309(e) (2003). 

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

The record reflects that, at the time of his death, the 
veteran had an appeal pending with the Board for, in part, 
herpes simplex keratitis of the left eye as a result of 
exposure to herbicides.  Accordingly, for the appellant to be 
entitled to accrued benefits, the evidence must reflect that 
the veteran was entitled to the benefits he was seeking on 
appeal at the time of his death.  Only the evidence that was 
of record on the date of the veteran's death is for 
consideration in determining whether the appellant is 
entitled to accrued benefits.  38 C.F.R. § 3.1000(d)(4) 
(2003).  

Initially, it should be noted that herpes simplex keratitis 
for which the appellant seeks service connection based on 
herbicide exposure for purposes of accrued benefits is not 
one for which presumptive service connection may be granted.  
Thus, presumptive service connection for herpes simplex 
keratitis of the left eye due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

In light of the holding in Combee, the Board will address the 
claim on a direct basis.  

The service medical records showed that the veteran was 
treated for eye problems/infections on several occasions in 
the 1960's and early 1970's.  The handwritten progress notes, 
while partly illegible, indicated that the veteran had a 
history of herpes and suggested a possibility of herpetic 
etiology for his eye symptoms.  Uncorrected visual acuity at 
that time was 20/20, bilaterally.  The service medical 
records showed no further complaints or treatment for any eye 
problems during service.  

A report from a private eye clinic, dated in September 1991, 
indicated that the veteran was first seen for eye problems in 
May 1991.  The ophthalmologist indicated that he had been 
treating the veteran for recurrent herpes simplex keratitis 
and secondary staph aureous blepharitis.  When seen in 
September 1991, the veteran's vision in the left eye was 
20/25, and the epithelium was free of disease.  However, the 
examiner indicated that the veteran had multiple recurrences 
of epithelial herpes disease with significant epithelial 
dendritic figures and diminished vision in the eye since 
1969, and opined that it was likely that he would have some 
recurrence in the future.  The diagnosis was recurrent herpes 
simplex keratitis of the left eye, and the examiner opined 
that the prognosis was guarded.  

The evidence shows that the veteran was seen by the same 
ophthalmologist for a recurrence of his left eye disorder on 
several occasions from June to September 1993.  When seen on 
an emergency basis in June 1993, visual acuity in the left 
eye was 20/200.  He was started on medications but his vision 
deteriorated to finger counting only several days later.  The 
last report in September 1993 showed no change in his left 
eye visual acuity, with finger count only.  

In August 2003, the claims file was referred to a VA 
ophthalmologist for review and an opinion as to the etiology 
of the veteran's left eye problems.  The examiner noted that 
the first evidence of herpes simplex keratitis of the left 
eye was in service in 1970, and that his symptoms cleared 
with no further complaints or treatment until some nine years 
after his discharge from service.  The examiner provided a 
general discussion of the development of herpes simplex virus 
and noted that the virus was the most common cause of 
infectious visual loss.  The examiner indicated that the 
veteran suffered from common ocular infectious disorder and 
opined that his herpes simplex keratitis of the left eye was 
not related to military service or to exposure to Agent 
Orange.  

In April 2004, the Board referred the claims file for VA 
medical expert opinion.  

In May 2004, the claims file was reviewed by the Chief of 
Staff of Ophthalmology at a VA medical facility.  The 
ophthalmologist indicated that he had reviewed the entire 
claims file and opined that it was at least as likely as not 
that the veteran's herpes simplex keratitis of the left eye 
post-service was related to or a recurrence of the disease 
diagnosed in service.  He noted that a recurrence of the 
disease can manifest differently each time and can be 
significantly visually debilitating.  In this case, he opined 
that the veteran's herpes simplex keratitis was related to 
military service and that it caused significant impairment in 
visual acuity of the left eye.  

In reviewing the evidentiary record, the Board finds that the 
preponderance of the evidence shows that the veteran's herpes 
simplex keratitis of the left eye was first manifested in 
service.  Although one VA ophthalmologist opined that the 
veteran's herpes simplex keratitis of the left eye post-
service was not related to the incident in service, he did 
not offer any explanation for his conclusion other than to 
suggest that the recurrence was too far removed from service 
to be related to the incident in service.  However, his 
discussion of the disease process seems to contradict his 
conclusion at least with respect to the element of time as a 
significant factor.  He noted that most cases are contracted 
in childhood, that it can break out in the eyes later in life 
creating corneal infection, and that it was the most common 
cause of infectious visual loss.  However, he acknowledged 
that the first documentation of herpes simples keratitis was 
in 1970, during the veteran's period of service.  While the 
Board is not competent to offer a medical opinion, the VA 
examiner's indication that a recurrence of the virus was not 
uncommon, that it often infected the eyes, and that it can 
cause significant impairment of vision, were all elements 
present in the veteran's case.  

Furthermore, the clinical and diagnostic findings from the 
private ophthalmologic reports and the opinion of the VA 
Chief of Ophthalmology indicated that the veteran's eye 
problems were consistent with a recurrence of herpes simplex 
keratitis.  What's more, all three ophthalmologists agreed 
that the disease process was first manifested in service.  
Thus, the Board finds that the preponderance of the evidence 
supports the conclusion the veteran's herpes simplex 
keratitis of the left eye had its onset in service.  
Accordingly, service connection for herpes simplex keratitis 
of the left eye, for purposes of accrued benefits, is 
granted.  


ORDER

Service connection for herpes simplex keratitis of the left 
eye, for purposes of accrued benefits, is granted.  


REMAND

In the May 2003 remand, the Board directed the RO to assist 
the appellant in the development of her claim consistent with 
VCAA and the holding in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Among other things, the Board directed the RO to 
ensure that all notification and development required by VCAA 
was accomplished.  

While the appellant was notified of the general principals of 
VA's duty to assist by letter dated in June 2003, she has not 
been properly notified of VCAA nor has she been provided with 
the appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  Accordingly, the appeal must 
be remanded to the RO for compliance with the Board's 
instructions.  

Moreover, in July 2003, the appellant submitted a VA Form 21-
4142 (Authorization and Consent to Release Information) 
indicating that her husband (the veteran) had received 
treatment at Labette County Medical Center in Parsons, Kansas 
for internal bleeding in April 1995.  In reviewing the 
evidentiary record, it does not appear that any attempt was 
made to obtain these records.  As the veteran's death was the 
result of gastrointestinal hemorrhaging due to bleeding 
esophageal varices, these records are pertinent to her claim 
and should be obtained.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are complied 
with fully.  Compliance requires that the 
appellant be notified, via letter, of any 
information, and any medical or lay 
evidence, not previously provided to the 
Secretary, that is necessary to 
substantiate the claim.  A general form 
letter prepared by the RO, not 
specifically addressing the subject 
matter at issue, is not acceptable.  The 
RO must indicate which portion of that 
information and evidence, if any, is to 
be provided by the claimant, and which 
portion, if any, the Secretary will 
attempt to obtain on behalf of the 
claimant.  After the appellant has been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
she should be given the opportunity to 
respond.  

2.  The RO should take appropriate steps 
to obtain all medical records pertaining 
to the veteran's treatment at Labette 
County Medical Center, 1902 South Highway 
59, Parsons, Kansas 67357.  If any 
records identified by the appellant 
cannot be obtained, she should be so 
informed and it should be documented in 
the claims folder.  The appellant and her 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all notification 
and development required by VCAA has been 
conducted and completed in full.  38 
C.F.R. § 4.2 (2003).  

4.  Thereafter, the RO should review all 
of the issues currently on appeal.  The 
RO should readjudicate the merits of the 
claims based on all the evidence of 
record and all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the appellant and her 
representative should be furnished a 
Supplemental Statement of the Case, which 
includes the provisions of 38 C.F.R. 
§ 3.159, and given the opportunity to 
respond thereto.  The RO is advised that 
they are to make a determination based on 
the law and regulations in effect at the 
time of their decision, to include any 
further changes in the VCAA or other 
legal precedent.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



